 
 
I 
111th CONGRESS
2d Session
H. R. 5101 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2010 
Mr. Holt (for himself, Mr. Polis of Colorado, Mr. Hinchey, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Transportation and Infrastructure and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To expand the science and stewardship of America’s most important wildlife corridors. 
 
 
1.Short titleThis Act may be cited as the Wildlife Corridors Conservation Act of 2010.  
2.National Fish and Wildlife Habitat and Corridors Information Program 
(a)EstablishmentWithin 6 months after the date of enactment of this Act, the Secretary of the Interior, in cooperation with the States and Indian tribes, shall establish a National Fish and Wildlife Habitat and Corridors Information Program in accordance with the requirements of this section. 
(b)PurposeThe purpose of this program is to— 
(1)support States and Indian tribes in the development of a geographic information system database of fish and wildlife habitat and corridors that would inform planning and development decisions within each State and Indian tribe, enable each State and Indian tribe to model climate impacts and adaptation, and provide geographically specific enhancements of State and tribal wildlife action plans; 
(2)ensure the collaborative development, with the States and Indian tribes, of a comprehensive, national geographic information system database of maps, models, data, surveys, informational products, and other geospatial information regarding fish and wildlife habitat and corridors, that— 
(A)is based on consistent protocols for sampling and mapping across landscapes that take into account regional differences; and 
(B)that utilizes— 
(i)existing and planned State- and tribal-based geographic information system databases; and 
(ii)existing databases, analytical tools, metadata activities, and other information products available through the National Biological Information Infrastructure maintained by the Secretary and nongovernmental organizations; and 
(3)facilitate the use of such databases by Federal, State, local, and tribal decisionmakers to incorporate qualitative and quantitative information on fish and wildlife habitat and corridors at the earliest possible stage to— 
(A)prioritize and target natural resources adaptation strategies and activities; 
(B)avoid, minimize, and mitigate the impacts on fish and wildlife habitat and corridors in siting energy development, water, transmission, transportation, and other land use projects; 
(C)assess the impacts of existing development on habitats and corridors; and 
(D)develop management strategies to enhance the ability of native fish, wildlife, and plant species to migrate or respond to shifting habitats within existing habitats and corridors. 
(c)Habitat and Corridors Information System 
(1)In generalThe Secretary, in cooperation with the States and Indian tribes, shall develop a Habitat and Corridors Information System. 
(2)ContentsThe System shall— 
(A)include maps, data, and descriptions of fish and wildlife habitat and corridors, that— 
(i)have been developed by Federal agencies, State wildlife agencies and natural heritage programs, Indian tribes, local governments, nongovernmental organizations, and industry; and  
(ii)meet accepted Geospatial Interoperability Framework data and metadata protocols and standards; 
(B)include maps and descriptions of projected shifts in habitats and corridors of fish and wildlife species in response to climate change; 
(C)assure data quality and make the data, models, and analyses included in the System available at scales useful to decisionmakers— 
(i)to prioritize and target natural resources adaptation strategies and activities; 
(ii)to assess the impacts of proposed energy development, water, transmission, transportation, and other land use projects and avoid, minimize, and mitigate those impacts on habitats and corridors; 
(iii)to assess the impacts of existing development on habitats and corridors; and 
(iv)to develop management strategies to enhance the ability of fish, wildlife, and plant species to migrate or respond to shifting habitats within existing habitats and corridors; 
(D)establish a coordinated process for updating maps and other information as landscapes, habitats, corridors, and wildlife populations change or as other information becomes available; 
(E)encourage the development of collaborative plans by Federal and State agencies and Indian tribes to monitor and evaluate the efficacy of the System to meet the needs of decisionmakers; 
(F)identify gaps in habitat and corridor information, mapping, and research that should be addressed to fully understand and assess current data and metadata, and to prioritize research and future data collection activities for use in updating the System and provide support for those activities; 
(G)include mechanisms to support collaborative research, mapping, and planning of habitats and corridors by Federal and State agencies, Indian tribes, and other interested stakeholders; 
(H)incorporate biological and geospatial data on species and corridors affected by energy development and transmission plans, including renewable energy initiatives, transportation, and other land use plans; 
(I)be based on the best scientific information available; and 
(J)identify, prioritize, and describe key parcels of non-Federal land located within the boundaries of units of the National Park System, National Wildlife Refuge System, National Forest System, or National Grassland System that are critical to maintenance of wildlife habitat and migration corridors. 
(d)Financial and other supportThe Secretary may provide support to the States and Indian tribes, including financial and technical assistance, for activities that support the development and implementation of the System. 
(e)CoordinationThe Secretary, in cooperation with the States and Indian tribes, shall make recommendations on how the information developed in the System may be incorporated into existing relevant State and Federal plans affecting fish and wildlife, including land management plans, the State Comprehensive Wildlife Conservation Strategies, and appropriate tribal conservation plans, to ensure that they— 
(1)prevent unnecessary habitat fragmentation and disruption of corridors; 
(2)promote the landscape connectivity necessary to allow wildlife to move as necessary to meet biological needs, adjust to shifts in habitat, and adapt to climate change; and 
(3)minimize the impacts of energy, development, water, transportation, and transmission projects and other activities expected to impact habitat and corridors. 
(f)DefinitionsIn this section: 
(1)Geospatial interoperability frameworkThe term Geospatial Interoperability Framework means the strategy utilized by the National Biological Information Infrastructure that is based upon accepted standards, specifications, and protocols adopted through the International Standards Organization, the Open Geospatial Consortium, and the Federal Geographic Data Committee, to manage, archive, integrate, analyze, and make accessible geospatial and biological data and metadata. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(g)Authorization of appropriationsTo carry out this section there is authorized to be appropriated to the Secretary $1,000,000. 
3.Additional provisions regarding Indian tribes 
(a)Federal trust responsibilityNothing in this Act is intended to amend, alter, or give priority over the Federal trust responsibility to Indian tribes. 
(b)Exemption from FOIAInformation received by a Federal agency pursuant to this Act relating to the location, character, or ownership of human remains of a person of Indian ancestry; or resources, cultural items, uses, or activities identified by an Indian tribe as traditional or cultural because of the long-established significance or ceremonial nature to the Indian tribe; shall not be subject to disclosure under section 552 of title 5, United States Code, if the head of the agency, in consultation with the Secretary of the Interior and an affected Indian tribe, determines that disclosure may— 
(1)cause a significant invasion of privacy; 
(2)risk harm to the human remains or resources, cultural items, uses, or activities; or 
(3)impede the use of a traditional religious site by practitioners. 
(c)Application of other lawThe Secretary of the Interior may apply the provisions of Public Law 93–638 where appropriate in the implementation of this subpart. 
4.Wildlife Corridors Stewardship and Protection Program 
(a)Establishment of program 
(1)In generalSubject to paragraph (2), the Secretary of the Interior shall transfer amounts in the Wildlife Corridors Stewardship and Protection Fund established by this section, without further Act of appropriation, to the National Fish and Wildlife Foundation for use by the Foundation to establish and implement a Wildlife Corridors Stewardship and Protection Grant Program in accordance with this section to fund projects to advance important wildlife corridor stewardship and protection. 
(2)Administrative expensesThe Secretary of the Interior may transfer funds to the Foundation under this subsection in advance, without regard to when expenses are incurred. The funds transferred shall be subject to the provisions of the National Fish and Wildlife Foundation Establishment Act, excluding subsection (a) of section 10 of that Act (16 U.S.C. 3709(a)). 
(b)Project applicantsA project proposal may be submitted to the Foundation for funding under the Program only by— 
(1)an individual, corporation, partnership, non-governmental organization, trust, association, or other private entity; or  
(2)an officer, employee, agent, department, or instrumentality of the Federal Government, of any State, municipality, or political subdivision of a State. 
(c)Project selectionThe Foundation, in consultation with the Secretary, shall select for funding under the Program projects that will have the most significant on-the-ground impact for wildlife species of greatest conservation need by— 
(1)enhancing the management and stewardship of important wildlife corridors identified by State or Federal agencies; or  
(2)protecting important wildlife corridors identified by State or Federal agencies. 
(d)Cost sharingThe Federal share of the cost of each project funded under the Program shall be not greater than 50 percent, and the non-Federal share required for such a project shall not be derived from any Federal grant program and may be paid in cash or in kind. 
(e)Administrative expensesOf amounts transferred to the Foundation under this section each fiscal year, the Foundation may expend not more than 5 percent or $100,000, whichever is greater, to pay the administrative expenses necessary to administer the Program. 
(f)Wildlife Corridors Stewardship and Protection Fund 
(1)EstablishmentThere is established in the Treasury a separate account, which shall be known as the Wildlife Corridors Stewardship and Protection Fund. The Secretary of the Treasury shall deposit into the Fund— 
(A)all amounts received by the Secretary of the Interior in the form of donations for wildlife corridor stewardship and protection under this section; and 
(B)other amounts appropriated to the Fund. 
(2)DonationsThe Secretary may accept donations of funds for wildlife corridor stewardship and protection under this section.   
5.Wildlife corridor management on public lands 
(a)FindingSection 102(a)(8) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701(a)(8)) is amended by inserting , including important wildlife corridors, before in their natural condition. 
(b)Definition of areas of critical environmental concernSection 103(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.1702(a)) is amended by inserting (including important wildlife corridors) after fish and wildlife resources.  
6.National forest system resource planningSection 6(e)(1) of the Forest and Rangeland Renewable Resources Act of 1974 (16 U.S.C. 1604(e)(1)) is amended by inserting important wildlife corridors, before and wilderness.   
7.Transportation programs 
(a)Accommodation of wildlife movementAs a condition for the receipt of Federal assistance for a highway construction project under title 23, United States Code, the Secretary of Transportation may ensure that a State or other recipient of such assistance gives the accommodation of wildlife movement full consideration during the development and construction of the project, as it relates to— 
(1)improving motorist safety; 
(2)reducing wildlife mortality on highways; and 
(3)providing ecological connectivity to support population viability and other wildlife conservation objectives. 
(b)Specific conditionsIn carrying out subsection (a), the Secretary shall ensure that a State or other recipient of assistance under title 23, United States Code— 
(1)considers incorporating wildlife crossings in any highway construction project carried out using such assistance, and incorporates wildlife crossings in the project, if appropriate; 
(2)provides to the Secretary a statement of reasons explaining the extent of wildlife crossings to be included in such highway construction projects or why wildlife crossings are not appropriate; and 
(3)utilizes the best available commercial and scientific data in making determinations on incorporating wildlife crossings in such highway construction projects.  
8.Agricultural conservation programs 
(a)Special rule involving payments for foregone incomeSection 1240B(d)(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)(3)) is amended to read as follows: 
 
(3)Special rule involving payments for foregone incomeIn determining the amount and rate of payments under paragraph (2)(B), the Secretary may accord great significance to a practice that, as determined by the Secretary, promotes— 
(A)residue management; 
(B)nutrient management; 
(C)air quality management; 
(D)invasive species management; 
(E)pollinator habitat; 
(F)animal carcass management technology; 
(G)pest management; or 
(H)wildlife corridor management.. 
(b)Encouragement of pollinator development and protection or important wildlife corridor stewardship and protectionSection 1244(h) of the Food Security Act of 1985 (16 U.S.C. 3844(h)) is amended to read as follows: 
 
(h)Encouragement of pollinator development and protection or important wildlife corridor stewardship and protectionIn carrying out any conservation program administered by the Secretary, the Secretary may, as appropriate, encourage— 
(1)the development of habitat for native and managed pollinators; 
(2)the stewardship of habitat in important wildlife corridors; and 
(3)the use of conservation practices that benefit native and managed pollinators or important wildlife corridors identified as such by a State.. 
 
